                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                                    OKLAHOMA


    UNITED STATES OF AMERICA,

        Plaintiff,
                       v.
                                                         Case No. 6:20-cv-00423-JFH
    JEFFREY LOWE,

    LAUREN LOWE,

    GREATER WYNNEWOOD EXOTIC ANIMAL
    PARK, LLC, and

    TIGER KING, LLC,

        Defendants.



                                  JOINT STATUS REPORT

       Pursuant to the Court’s May 23, 2021 Order, the parties hereby submit this joint status
report. Since the May 12, 2021 show cause hearing, the United States executed a warrant to remove
a total of 63 animals—lions, tigers, lion-tiger hybrids, and a jaguar—from Tiger King Park. On
May 28, 2021, the United States filed an application for damages. Dkt. 100. Defendants’ response
to the application is due on June 11, 2021. 1 On June 2, 2021, the U.S. Department of Agriculture’s
Animal and Plant Health Inspection Service conducted a routine inspection of Tiger King Park.
The inspection report was timely sent to Defendants’ counsel on June 9, 2021. On June 10, 2021,
Defendants’ counsel informed counsel for the United States that he intended to file another motion
to withdraw as counsel. On June 11, 2021, the United States stated its opposition to counsel’s
motion to withdraw. The United States’ response, if any, to the motion to withdraw is due June
25, 2021. The parties have no additional deadlines until the Court issues an order on the pending
motion to dismiss.


1
 Counsel for the United States does not oppose a two-week extension of this deadline should
Defendants’ counsel seek an extension.
                                                1
        At the time of this filing, it is the United States’ position that Defendants have not come
into compliance with the Court’s Orders. The Parties are actively engaging in discussions to
determine if there is a potential for settlement. The United States intends to file a notice of
noncompliance on June 18, 2021, and will request a hearing at the Court’s convenience to discuss
further sanctions, if the parties have not reached a tentative agreement regarding how to proceed
with this litigation by that time.


DATED: June 11, 2021                           Respectfully Submitted,

                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               Environment and Natural Resources Division


                                               /s/ Mary Hollingsworth
                                               MARY HOLLINGSWORTH
                                               Senior Trial Attorney
                                               BRIENA STRIPPOLI
                                               Trial Attorney
                                               DEVON LEA FLANAGAN
                                               Trial Attorney
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               P.O. Box 7611, Ben Franklin Station
                                               Washington, D.C. 20044-7611
                                               Mary.Hollingsworth@usdoj.gov | 202-598-1043
                                               Briena.Strippoli@usdoj.gov | 202-598-0412
                                               Fax: 202-305-0275

                                               CHRISTOPHER J. WILSON
                                               Acting United States Attorney
                                               SUSAN BRANDON, Civil Chief
                                               United States Attorney’s Office
                                               Eastern District of Oklahoma
                                               520 Denison Avenue
                                               Muskogee, OK 74401

                                               Attorneys for the United States of America

                                               /s/ Daniel J. Card (authorized on 06/11/2021)
                                               DANIEL J. CARD
                                               512 NW 12th Street

                                                 2
Oklahoma City, OK 73103
580-465-4249
dan@cardlawok.com

Attorney for Defendants




  3
